Order filed, August 07, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NOS. 14-15-00619-CR
                                   14-15-00620-CR

                                   ____________

                    EX PARTE LARRY FLORES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 337th District Court
                             Harris County, Texas
                    Trial Court Cause No. 1473497, 1473498


                                      ORDER

      The reporter’s record in this case was due July 27, 2015. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Mary Ann Rodriguez, the official court reporter, to file the
record in this appeal within 10 days of the date of this order.

                                   PER CURIAM